DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/21/2022 has been entered. 
 
Response to Arguments
Applicant's arguments and amendments filed 4/21/2022 in response to Final Rejection Office Action 1/5/2022 towards USC 102 rejections have been fully considered but they are not persuasive for the following reasons:
Regarding amended claim 1, Applicant argues that (A) Gingras connecting members are directly connected to the box/lid (page 5, last para), (B) that the annotated Gingras Figure 2 fails to teach “strip-like” first and second connecting members (page 6, para 2), and (C) that the Applicant’s application makes it easier for the user to find out if the connecting members are broken before the user pulls the extending members, as opposed to Gringas (page 6, para 3). Please see the detailed analysis in the rejection below, including a discussion of the new limitations “project from…outer edge…inner edge”, “strip-like”, “connected to”, etc.

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., connecting members connected directly to the box/lid, Fig 2) are not recited in the rejected claim.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., strip-like) are not recited in the rejected claim.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Applicant's statement above, toward an assumed motivation of the primary reference that locations and shapes may cause the user to potentially not find the peripheral cover lip and lip extension are disconnected until the tab is pulled, fails to comply with 37 CFR 1.111(b) because it amounts to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the reference.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 4 and 7 are rejected under 102(a)(1) or 102(a)(2) as being clearly anticipated by US Pat 8608008 issued to Gingras et al. (hereinafter “Gingras”). 
Regarding claim 1, Gingras discloses a container (container 10, Fig 3), comprising: 
   a box member (Single piece of material 12,14,16) having a first extending member (tab 60) and a lid (cover 12) detachably connected to the box member, having a second extending member (tab 34); 
wherein the first extending member is connected to the second extending member initially, and a breaking portion (portion near 61 on hinge 16, Fig 2) is formed between the first extending member and the second extending member to disconnect the first extending member and the second extending member when the breaking portion is broken; 
wherein the second extending member is above the first extending member when the lid is connected to the box member, and the first extending member has at least a portion uncovered (portion uncovered of 60 by 34, Fig 3) by the second extending member,
	wherein the first extending member comprises a first outer edge (Fig 3, an outer edge of 60, where outer is interpreted relative to the interior of the container) and a first inner edge (Fig 3, an inner edge of 60, where inner is interpreted relative to the interior of the container), while the second extending member comprises a second outer edge (Fig 3, an outer edge of 34) and a second inner edge (Fig 3, an inner edge of 34); 
wherein the first inner edge is connected to (all items in Fig 3 are connected to each other) the box member, and the first outer edge is opposite to the first inner edge (given the relative positioning claimed, Examiner chooses the first outer edge to be in any position deemed opposite to the first inner edge; meaning any outer edge chosen is necessarily capable of being opposite to a chosen inner edge); 
wherein the second inner edge is connected to the lid, and the second outer edge is opposite to the second inner edge (see analysis directly above);
       wherein the box member further has a first connecting member (Fig 2, outermost portion of tray lip 76 adjacent to 61 and 60; meaning the portion not directly connected to the box member but instead an innermost portion of 76; the innermost portion being directly connected to the box member) while the lid further has a second connecting member (Fig 2, outermost portion of cover lip 68 adjacent to 61; meaning the portion not directly connected to the lid but instead an innermost portion of 68; the innermost portion being directly connected to the lid); 
	each of the first connecting member and the second connecting member is a strip-like member (see examiner annotated Gingras Figure 2; the member designated is a portion of therefore a strip of material, thereby strip-like);
the first connecting member is projected from the first outer edge of the first extending member, and the second connecting member is projected from the second outer edge the second extending member; the first connecting member is connected to the second connecting member, and the breaking portion is formed between the first connecting member and the second connecting member; wherein the first connecting member has no part directly connected to the box member, and the second connecting member has no part directly connected to the lid (see examiner annotated Figure 2, for the series of projections from and connected to elements disclosed),
wherein the box member (Single piece of material 12,14,16) is provided with a holding portion (assembly of 76,72,74,70,40, Fig 5) while the lid (cover 12) is provided with an engaging portion (assembly of 22,62,66,64,68, Fig 5): the engaging portion engages the holding portion in interference fit when the lid is connected to the box member,
wherein the holding portion (assembly of 76,72,74,70,40, Fig 5) has a stairs-like structure (cross-section continuous profile along 76,72,74,70,40), and the engaging portion (assembly of 22,62,66,64,68, Fig 5) is complementary (cross-section continuous line profile along 22,62,66,64,68) to the stairs-like structure of the holding portion,
wherein the box member (Single piece of material 12,14,16) has a protrusion (protrusion formed by 82,84,86) at a top (horizontal wall 86) thereof; the lid (cover 12) has an edge portion (distal end 78), the edge portion is lower than the top of the protrusion (Fig 5, edge is lower than box top protrusion) and surrounded by the protrusion (Fig 3, edge is surrounded by box top protrusion).

    PNG
    media_image1.png
    939
    1157
    media_image1.png
    Greyscale


Regarding claim 3, Gingras discloses the container of claim 1, wherein the box member (Single piece of material 12,14,16) has a gap (gap 58) to receive a portion (a portion of cover rib 20 near front side 44) of the second extending member (tab 34) when the lid is connected to the box member.

Regarding claim 4, Gingras discloses the container of claim 1, wherein the breaking portion (portion near 61 on hinge 16, Fig 2) has a tear-off line (weakness line 61, Fig 1 and 2), and the tear-off line is bent when the lid is connected to the box member.

Regarding claim 7, Gingras discloses the container of claim 1, wherein the first extending member (tab 60) is provided with a first friction (LIFT label depicted on 60, Fig 3, [0026]) structure and the second extending member (tab 34) is provided with a second friction (HOLD label depicted on 34, [0026]) structure.

Claims 1, 5 and 6 are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being clearly anticipated by another embodiment disclosed by Gingras.
Regarding claim 1, Gingras discloses a container (container 110, Fig 9), comprising: 
   a box member (Single piece of material 112,114,116) having a first extending member (tab 160) and a lid (cover 112) detachably connected to the box member, having a second extending member (tab 134); 
wherein the first extending member is connected to the second extending member initially, and a breaking portion (portion near 161 on hinge 116) is formed between the first extending member and the second extending member to disconnect the first extending member and the second extending member when the breaking portion is broken; 
wherein the second extending member is above the first extending member when the lid is connected to the box member, and the first extending member has at least a portion uncovered (portion uncovered of 160 by 134, Fig 9) by the second extending member,
	wherein the first extending member comprises a first outer edge (Fig 9, an outer edge of 160, where outer is interpreted relative to the interior of the container) and a first inner edge (Fig 9, an inner edge of 160, where inner is interpreted relative to the interior of the container), while the second extending member comprises a second outer edge (Fig 9, an outer edge of 134) and a second inner edge (Fig 9, an inner edge of 134); 
wherein the first inner edge is connected to (all items in Fig 9 are connected to each other) the box member, and the first outer edge is opposite to the first inner edge (given the relative positioning claimed, Examiner chooses the first outer edge to be in any position deemed opposite to the first inner edge; meaning any outer edge chosen is necessarily capable of being opposite to a chosen inner edge); 
wherein the second inner edge is connected to the lid, and the second outer edge is opposite to the second inner edge (see analysis directly above);
       wherein the box member further has a first connecting member (Fig 8, outermost portion of tray lip 176 adjacent to 161 and 160; meaning the portion not directly connected to the box member but instead an innermost portion of 176; the innermost portion being directly connected to the box member) while the lid further has a second connecting member (Fig 8, outermost portion of cover lip 168 adjacent to 161; meaning the portion not directly connected to the lid but instead an innermost portion of 68; the innermost portion being directly connected to the lid); 
	each of the first connecting member and the second connecting member is a strip-like member (see examiner annotated Gingras Figure 2, which is equivalent to 8 for this limitation; the member designated is a portion of therefore a strip of material, thereby strip-like);
the first connecting member is projected from the first outer edge of the first extending member, and the second connecting member is projected from the second outer edge the second extending member; the first connecting member is connected to the second connecting member, and the breaking portion is formed between the first connecting member and the second connecting member; wherein the first connecting member has no part directly connected to the box member, and the second connecting member has no part directly connected to the lid (see examiner annotated Figure 8, for the series of projections from and connected to elements disclosed),
wherein the box member (Single piece of material 112,114,116) is provided with a holding portion (Fig 11, assembly of 176,172,174,170,140,) while the lid (cover 112) is provided with an engaging portion (Fig 11, assembly of 122,162,166,164,168): the engaging portion engages the holding portion in interference fit when the lid is connected to the box member,
wherein the holding portion (Fig 11, assembly of 176,172,174,170,140) has a stairs-like structure (cross-section continuous profile along 176,172,174,170,140), and the engaging portion (assembly of 122,162,166,164,168) is complementary (cross-section continuous line profile along 122,162,166,164,168 is complementary) to the stairs-like structure of the holding portion,
wherein the box member (Single piece of material 112,114,116) has a protrusion (Fig 11, protrusion formed by 172,174,176,200) at a top (at horizontal wall 176) thereof; the lid (cover 112) has an edge portion (Fig 11, 164,166), the edge portion is lower than the top of the protrusion (Fig 11, edge is lower than box top protrusion) and surrounded by the protrusion (Fig 8, edge is surrounded by box top protrusion).

Regarding claim 5, Gingras discloses the container of claim 1, wherein the breaking portion (portion near 161 on hinge 116, Fig 9) has two tear-off lines, and the tear-off lines are bent respectively when the lid (Fig 9, cover 112) is connected to the box member (Fig 9, Single piece of material 112,114,116). 

Regarding claim 6, Gingras discloses the container of claim 1, wherein the breaking portion (portion near 161 on hinge 116, Fig 9) has a winding tear-off line (Fig 14, 362), when the lid (Fig 9, cover 112) is connected to the box member (Fig 9, Single piece of material 112,114,116). 

Conclusion
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC C BALDRIGHI whose telephone number is (571)272-4948. The examiner can normally be reached M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on 5712724926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERIC C BALDRIGHI/Examiner, Art Unit 3733       
/VALENTIN NEACSU/Primary Examiner, Art Unit 3731